Citation Nr: 0526062	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 6, 1956 rating decision which granted service 
connection for heart disease (possibly rheumatic) rated as 10 
percent disabling under diagnostic codes 7000-413.

2.  Whether a February 23, 1989 decision, in which the Board 
of Veterans' Appeals denied an evaluation in excess of 10 
percent for rheumatic heart disease, contains CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran's active military service extended from July 1951 
to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In September 1996 and October 1998, the veteran gave sworn 
testimony during hearings at the RO, before the undersigned 
Veterans Law Judge.

In July 2000, the issues of entitlement to service connection 
for hypertension and hypertensive and/or arteriosclerotic 
heart disease; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for rheumatic fever; and entitlement to an 
evaluation in excess of 10 percent for rheumatic heart 
disease; were remanded.  They remain in remand status.

Turning to the procedural history of the veteran's claim, in 
a January 6, 1956 rating decision the RO considered the 
evidence of record, which consisted of the service medical 
records and the report of a November 1955 VA examination.  
The RO granted service connection for heart disease (possibly 
rheumatic) rated as 10 percent disabling under diagnostic 
codes 7000-413.  The veteran did not appeal.  Subsequent 
rating decisions confirmed and continued the 1956 evaluation.

In a rating decision dated in October 1972, the service-
connected disability was listed as rheumatic heart disease.  
The rating was 10 percent under diagnostic code 7000.  
Following rating decisions carried this diagnosis and rating 
forward.

In February 1989, the Board considered the issue of 
entitlement to an increased evaluation for rheumatic heart 
disease, "currently" assigned a 10 percent rating.  The Board 
found that the veteran was service-connected for rheumatic 
heart disease, that service connection was not in effect for 
hypertension, and that the veteran's service-connected 
inactive rheumatic heart disease was not productive of 
definite heart enlargement or a diastolic murmur.  A rating 
in excess of 10 percent was denied.

In March 1995, the veteran alleged error in his 1955 VA 
examination.

In a June 1995 rating decision, the RO considered the issue 
of CUE concerning the issue of the 10 percent evaluation 
assigned to the service-connected heart condition by the 
original rating, dated January 6, 1956.  CUE was not found.

In the notice of disagreement, dated in July 1995, the 
veteran asserted that his service-connected disability had 
been assigned the wrong diagnostic code.  He also ascribed 
error in that there was no etiology or diagnosis as it 
related to his rheumatic heat disease and rheumatic fever 
causing rheumatic heart disease.  He claimed that by 
assigning service connection under an "ambiguous code," it 
precluded consideration or assignment for rheumatic 
conditions.

The March 1996 supplemental statement of the case (SSOC) 
included the issues of whether the Board decision of February 
1989 and the rating decision of January 1956 were clearly and 
unmistakably erroneous.  The veteran was provided the 
provisions of the applicable regulation, 38 C.F.R. § 
3.105(a).  The SSOC explained how the regulation applied to 
the facts of his case.

In November 1996, the Board considered and remanded other 
issues.  The CUE claim was discussed in the introduction.  It 
was noted that, to the extent that the alleged error involved 
the 10 percent evaluation, the 1956 rating decision was 
subsumed by the February 1989 Board decision.  Accordingly, 
there was no legal authority to challenge either the 1956 RO 
decision or the 1989 Board decision.

A change in the law gave the Board authority to review its 
own decisions and revise them if there was CUE.  In July 
2000, the Board considered the issue of whether the February 
23, 1989 decision, in which the Board denied an evaluation in 
excess of 10 percent for rheumatic heart disease, contained 
CUE.  It determined that the decision did not contain CUE.

In a Joint Motion, dated in April 2001, the parties moved to 
vacate and remand the Board's CUE decision of July 2000 for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  It was so ordered by the Court in July 2001.

The veteran was not sent a VCAA notice letter.  In a decision 
dated in May 2002, the Board considered the issue of whether 
the February 23, 1989 decision, in which the Board denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease, contained CUE.  It was noted that a determination of 
CUE was based on the evidence of record at the time of the 
challenged decision, so there was no additional evidence to 
develop under VCAA.  It was determined that there was no CUE 
and the motion was denied.

The veteran appealed to the Court.  A Joint Motion to Remand 
asserted that a remand was required because the Board erred 
by treating the 1996 Board remand as a decision and for 
readjudication of the appellant's perfected claim of CUE in 
the 1956 rating decision.  In October 2003, the Court ordered 
that the Board's May 2002 decision be remanded and vacated.

The recent Joint Remand and Court Order raised the issue of 
CUE in the 1956 rating decision.  That issue has been 
developed for appellate consideration and it is appropriately 
before the Board.  The claim of CUE in the 1989 Board 
decision has not been dismissed or withdrawn.  

In June 2004, the Board remanded the veteran's claims.  The 
case is now before the Board for final appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The unappealed January 6, 1956 rating decision, which 
granted service connection for heart disease (possibly 
rheumatic), rated as 10 percent disabling, correctly applied 
the statutory and regulatory provisions extant at the time, 
and the correct facts as known at that time were before the 
adjudicator.  

3.  The correct facts were before the Board in February 1989, 
and the Board's decision was supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.


CONCLUSIONS OF LAW

1.  The January 6, 1956 rating decision, which granted 
service connection for heart disease (possibly rheumatic), 
rated as 10 percent disabling, did not involve CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a), 
3.312(c) (2004).

2.  The Board's February 23, 1989 decision denying an 
evaluation in excess of 10 percent for rheumatic heart 
disease did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, was enacted.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims (Court) held that 
the VCAA was not applicable to motions alleging CUE in 
decisions of the Board.  More recently the Court concluded, 
in affirming a Board finding of no CUE in an RO decision, 
that the VCAA is not applicable to CUE matters.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, the Board 
finds that the VCAA is not applicable to these claims as a 
matter of law.  

Whether there was CUE in a January 6, 1956 rating decision

In correspondence dated in 1994 and 1995, the veteran alleged 
that the January 1956 rating decision contained several clear 
and unmistakable errors.  He contends that the rating 
decision was incorrect in failing to provide a 30 percent 
evaluation from the day following discharge from service.  
The rating decision neglected to consider the source of the 
abnormal cardiac findings for which he was granted service 
connection ("heart disease (possibly rheumatic)"), and as a 
result, the rating decision did not address whether he had 
rheumatic fever during service.  

The January 1956 rating decision granted service connection 
for heart disease (possibly rheumatic).  The decision noted 
that the veteran was treated for bronchopneumonia on January 
25, 1955.  In 1954, he was observed to have cardiac 
enlargement but apparently presented a diagnostic problem as 
the etiology was not determined.  During service, although 
etiology was unknown, the diagnosis of rheumatic heart was 
considered the best suggestion.  A November 1955 VA 
examination resulted in a diagnosis of heart disease, 
etiology and structural lesion not clear, with abnormal EKG, 
Class I.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

A determination of CUE must be based on the record and the 
law that existed at the time of the prior unappealed 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) 
(citing Russell, 3 Vet. App. at 314).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the January 1956 rating decision 
shows that the correct facts, as they were known at that 
time, were before the adjudicator.  The veteran's service 
medical records and the report of a November 1955 VA 
examination were complete and in the claims file at that 
time.  The veteran has recently submitted VA treatment 
records and excerpts of a medical article, dated many years 
after January 1956 rating decision.  He has also submitted 
records from a period of hospitalization at Travis Air Force 
Base from January 25, 1955 to February 2, 1955.  Although 
they were not of record at the time of the January 1956 
rating decision, these records confirm the service medical 
records actually reviewed by the January 1956 decision.  They 
show that the veteran was treated for bronchopneumonia, and 
had cardiac enlargement.  They do not provide any etiology 
for the cardiac enlargement.  

The Board also finds that the statutory and regulatory 
provisions extant at the time of the January 1956 rating 
decision were correctly applied.  In fact, the veteran does 
not appear to contend otherwise.  Although the January 1956 
rating decision was brief, the rating board appears to have 
correctly applied Diagnostic Code 7000, for rheumatic heart 
disease, to the facts of the appellant's case.  According to 
the 1945 Rating Schedule, Diagnostic Code 7000 provides that 
a 10 percent evaluation was warranted for rheumatic heart 
disease with identifiable valvular lesion, slight if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  A 30 percent evaluation required 
that the heart be definitely enlarged, with moderate dyspnea 
on exertion and preclusion of heavy manual labor.  

The appellant does not agree with the 10 percent evaluation 
the January 1956 rating decision assigned, or the 
identification of the disability as heart disease (possibly 
rheumatic).  CUE requires more than a simple disagreement as 
to how the facts were weighed or evaluated.  The 
determinative issue in this case is whether the correct 
facts, as they were known at the time, were before the rating 
board and whether the statutory or regulatory provisions 
extant at the time were correctly applied.  Despite the 
appellant's contentions that the rating decision assigned the 
wrong evaluation, there has been no demonstration that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time to the correct facts, as they were known 
at the time.  

In view of the foregoing, and after considering the evidence 
of record in conjunction with the then extant law, the Board 
finds that the January 1956 rating decision granting service 
connection for heart disease (possibly rheumatic), and 
evaluated as 10 percent disabling, was not based upon 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As the January 1956 rating decision was 
supported by the evidence and law then of record, the 
decision was not the product of CUE.

In light of the above, the Board finds that the January 1956 
rating decision granting service connection for heart disease 
(possibly rheumatic), evaluated as 10 percent disabling, did 
not involve CUE.



Whether a February 23, 1989 Board decision contains CUE

In letters dated May 1999, September 1999, and November 2001, 
the Board acknowledged receipt of the veteran's CUE motion, 
notified the veteran of the evidence needed to substantiate 
that motion, and provided him an opportunity to submit such 
evidence and written argument in support of that motion.  In 
response, the veteran submitted medical reports and written 
argument that a finding of CUE was warranted because the 
Board, in its February 23, 1989 decision, failed to consider: 
(1) the veteran's hypertension and unstable angina in 
evaluating his rheumatoid heart disease; and (2) 1954 and 
1955 medical evidence, including sick call records and 
electrocardiograms, showing various abnormalities, such as an 
enlarged heart, systolic murmurs, rheumatic fever/rheumatic 
heart disease, hypertension, and a myocardial infarction. In 
these written statements, the veteran also asserted that 
symptoms of his hypertension and unstable angina are similar 
to symptoms of his rheumatoid heart disease and should have 
been contemplated in the evaluation assigned his service-
connected rheumatoid heart disease, and that an enlarged 
heart and murmur entitled him to a higher evaluation.  In 
support of these assertions, the veteran focused primarily on 
his service medical records.

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error. It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1)  Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary' s failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  See Disabled American Veterans et. al. 
v. Gober, supra.

According to VA law and regulations in effect at the time of 
the February 23, 1989 Board decision, a 10 percent disability 
evaluation was warranted for inactive rheumatic heart disease 
with identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged, following established active 
rheumatic heart disease.  A 30 percent evaluation required 
inactive rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic electrocardiogram (EKG) manifestations or 
definitely enlarged heart.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1989).

In its February 23, 1989 decision, the Board acknowledged the 
veteran's contentions, discussed all facts pertinent to the 
veteran's increased evaluation claim and applied the law 
noted above.  Specifically, the Board noted the veteran's 
contention that his service-connected rheumatic heart disease 
was more than 10 percent disabling.  It then discussed 
clinical records from a university hospital, reports from a 
service medical facility and a VA examination report, which 
showed that the veteran received treatment for chest pains 
and was diagnosed with stable, atypical angina, essential 
hypertension and rheumatic valvular disease secondary to a 
history of having an enlarged heart.

Based on this medical evidence, the Board found that: (1) the 
veteran's rheumatic heart disease had been inactive for some 
time; (2) although he was diagnosed with hypertension, 
hypertension was not considered part of the veteran's 
service-connected rheumatic heart disease and was a separate 
process of the cardiovascular system; (3) he was not service 
connected for hypertension; and (4) the VA examination did 
not reveal a significant heart enlargement or a diastolic 
murmur.  The Board then concluded that the evidence did not 
satisfy the criteria for an evaluation in excess of 10 
percent for rheumatic heart disease.

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
it issued its February 23, 1989 decision.  The record also 
does not reflect that the Board incorrectly applied the law 
and regulations in effect on February 23, 1989.  The veteran 
has asserted that the Board should have considered 
symptomatology of his hypertension and angina in evaluating 
his rheumatic heart disease, but on February 23, 1989, there 
was no medical evidence of record linking the veteran's 
hypertension and/or angina to his rheumatic heart disease.

Relying on service medical records, the veteran has also 
asserted that an evaluation in excess of 10 percent should 
have been assigned based on the fact that he was shown to 
have had an enlarged heart and murmur in service.  The Board 
did not specifically discuss the veteran's service medical 
records in its February 23, 1989 decision, but it did address 
the veteran's medical history as reported by the veteran 
during an April 1988 VA examination.  It weighed this 
evidence with the objective findings of the April 1988 
examination and concluded that the veteran did not have 
definite heart enlargement or a diastolic murmur at that 
time.

The Board clearly noted and weighed all evidence pertinent to 
the veteran's claim before making its February 23, 1989 
decision.  The Board reminds the veteran that a mere 
misinterpretation of facts does not constitute CUE, nor does 
a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's February 23, 1989 decision.  
The veteran's motion for revision of that decision must, 
therefore, be denied.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	(CONTINUED ON NEXT PAGE)












ORDER

The January 6, 1956 rating decision, which granted service 
connection for heart disease (possibly rheumatic), rated as 
10 percent disabling, was not clearly and unmistakably 
erroneous; the appeal is denied.

The February 23, 1989 Board decision denying an evaluation in 
excess of 10 percent for rheumatic heart disease was not 
clearly and unmistakably erroneous; the appeal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


